Per Curiam.
This is a rule to show cause why a mandamus should not issue requiring the issuance to relators of a permit to erect a group of twenty-one individual garages on Yroom street, Jersey City, in a neighborhood largely residential and within one hundred feet of a church.
*865The zoning ordinance of Jersey City prohibits the erection of group garages for more than five vehicles if any part of such buildings, at the entrance of the same, lies within one hundred and fifty feet of a church.
We think that such a regulation is reasonable, and there is nothing in the facts of the present case to lead to a contrary view. Hench v. East Orange, 2 N. J. Mis. R. 510; Portnoff v. Bigelow, 133 Atl. Rep. 534; Long v. Scott, Id. 767; N. J. Land Co. v. East Orange, No. 237 of the present term.
The rule to show cause is therefore discharged, with costs.